Citation Nr: 1208187	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-11 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for an upper back and shoulders disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from February 1969 to February 1971 and from March 1971 to February 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the Veteran's February 2007 notice of disagreement appealed an upper back and shoulders disorder, bilateral hearing loss, and high cholesterol, in his April 2008 substantive appeal he expressly withdrew his claim regarding high cholesterol and limited his hearing loss claim to the left ear only.  Accordingly, the issues are as noted above.  

The issue of entitlement to service connection for an upper back and shoulders disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that left ear hearing loss is related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, left ear hearing loss was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to claim for entitlement to service connection for left ear hearing loss, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's service personnel records indicate he served in Vietnam from July 1969 to July 1970 and is in receipt of a Purple Heart and a Combat Infantry Badge.  

The Veteran's service treatment records contain numerous audiograms.  A September 1979 audiometric evaluation, charted, but not listed results.  It appears that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
15
10
5
10
15


In a January 1984 Report of Medical Examination (RME), pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
20
10
5
10
25

In an August 1985 audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
0
5
10
20

In a July 1986 RME, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
15
LEFT
0
0
0
10
25

In a June 1987 RME, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
20
LEFT
15
0
0
15
30


In a July 1990 audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
0
0
0
15
25

In a December 1990 RME, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
5
20
30

In April 2006, a private physician, Dr. KH submitted a statement.  Dr. KH noted the Veteran's sensorineural hearing loss and opined that it was similar to one seen in a person who uses firearms.  

An October 2006 VA examination was conducted upon a review of the claims file.  The Veteran stated that he had noted hearing loss over the past 15 years.  He stated that his military noise exposure included small arms fire, grenades, helicopters, aircraft engines, track vehicles, and tanks.  He reported a not significant history of occupational noise exposure and a history of occasional recreational noise exposure, including lawnmowers, weeders, leaf blowers, chainsaws, and hunting.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
30
LEFT
20
25
25
35
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The examiner opined that the hearing loss was less likely than not related to service because although there was mild clinical left ear hearing loss at service discharge, hearing was still within normal limits at that time, and because there was a lack of an audiogram from within a year of discharge.  

The Board finds that the evidence of record supports a finding of service connection for left ear hearing loss.  There is currently diagnosed left ear hearing loss for VA purposes.  38 U.S.C.A. § 3.385; Shedden, 381 F.3d at 1167.  Additionally, in-service noise exposure is conceded as it is consistent with the circumstances of the Veteran's combat service in Vietnam and the Veteran has provided competent and credible lay evidence of noise exposure.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.303(a); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

The issue is thus whether the Veteran's current left ear hearing loss is etiologically related to service.  See 38 C.F.R. § 3.303(a) ; Shedden, 381 F.3d at 1167.  First, as the VA examiner noted, there was left ear hearing threshold shift during service, indicating some amount of hearing loss during service.  Second, the Veteran provided competent and credible testimony in 2006 that he had noticed hearing difficulty for around 15 years; this puts the date of noticeable onset in 1991, approximately the date of his service discharge.  Caluza, 7 Vet. App. at 511; Layno, 6 Vet. App. at 469-70.

Third, two medical opinions address this issue.  Both are competent and credible, but have somewhat diminished probative value.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that the Board must analyze the credibility and probative value of all material evidence and provide the basis for the rejection of any such evidence).  The VA examiner indicated that hearing loss was unrelated to service because it was not present at service discharge and there was no objective medical evidence of record showing hearing loss within one year of discharge.  But hearing loss at discharge is not required; rather, hearing loss as defined by 38 C.F.R. § 3.385 need not be shown in service or at separation from service, service connection may still be established if medical evidence shows that it is actually due to incidents during service.  See Hensley, 5 Vet. App. at 159-60; 38 C.F.R. § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service).  

The private examiner noted that the Veteran's hearing loss was consistent with firearms exposure.  Although this opinion is not as conclusive as the VA opinion, it indicates that the Veteran's hearing loss is due to acoustic noise exposure.  See Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993) (noting that the probative value of a medical opinion is diminished where the opinion is ambivalent).  Both opinions have some probative value and must be considered with respect to the claims. 

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  If the evidence supports the claim or is in relative equipoise, the claimant prevails; if a fair preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 5 (1990).  Here, the evidence is in equipoise because there is a balance of positive and negative evidence regarding the causal relationship between left ear hearing loss and active service.  Thus, resolving all reasonable doubt in favor of the Veteran, service connection for left ear hearing loss is warranted.


ORDER

Service connection for left ear hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain VA medical records and to provide the Veteran with an examination regarding his claim for upper back and shoulders.  

First, remand is required to obtain VA medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Here, the most recent VA records are dated in 2006.  Evidence in the claims file indicates the Veteran was seen after that time, but no VA records are associated with the claims file.  Accordingly, attempts must be made to obtain those records.  

Second, remand is required to provide the Veteran with an examination regarding his claim for service connection for an upper back and shoulders disorder.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  The RO did not provide the Veteran with an examination regarding this claim.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, the Veteran asserts current upper back and shoulder symptoms of many years.  He has also asserted that during his 20 years of service he carried a back pack that weighed over 100 pounds, to include while in combat.  The Board notes that the Veteran served in Vietnam and has received a Purple Heart and Combat Infantry Badge.  Private medical records note multi-site degenerative joint disease.  The Board finds that there is insufficient evidence competent medical evidence to decide this claim.  Accordingly, remand for an examination and etiological opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated from 2006 until the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the upper back and shoulders disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any upper back or bilateral shoulder disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of in-service upper back and shoulder symptoms.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


